Exhibit 10.1

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”) is entered into on
November 6, 2009 (the “Effective Date”) by and between Steven Madden, Ltd. (the
“Company”) and Edward R. Rosenfeld (the “Executive”).

RECITALS

          WHEREAS, the Executive has served as the Chief Executive Officer and
the Chairman of the Board of Directors of the Company since August 8, 2008,
having previously served, from March 24, 2008 until August 8, 2008, as Interim
Chief Executive Officer and, from May 2005 until March 24, 2008, as Executive
Vice President of Strategic Planning and Finance; and

          WHEREAS, since the Executive’s existing employment agreement will
expire by its terms on December 31, 2009, the Company and the Executive desire
to enter into this Agreement, which will set forth the terms and conditions upon
which the Executive shall continue to be employed by the Company and upon which
the Company shall compensate the Executive from and after the Effective Date;

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants hereinafter set forth, the parties hereto have agreed, and do hereby
agree, as follows:

          1. EMPLOYMENT; TERM

               1.1 The Company shall employ the Executive in its business, and
the Executive shall continue to work for the Company, as its Chief Executive
Officer for a term, subject to earlier termination in accordance with the
provisions of this Agreement (the “Term”), commencing as of the Effective Date
and terminating on December 31, 2012 (the “Expiration Date”).

               1.2 Upon the expiration of the Term or the earlier termination of
the Executive’s employment with the Company for any reason whatsoever, the
Executive shall be deemed to have resigned all of his positions as an officer
and director of the Company and of each and every subsidiary thereof.

          2. DUTIES

               During the Term, the Executive shall serve as the Company’s Chief
Executive Officer and shall have such executive and managerial responsibilities
on behalf of the Company of the type and nature generally associated with his
position and such further duties as shall, from time to time, be delegated or
assigned to him by the Board of Directors of the Company consistent with his
position. The Executive shall also continue to serve as Chairman of the Board of
Directors of the Company.

--------------------------------------------------------------------------------



          3. DEVOTION OF TIME

               During the Term, the Executive shall expend all of his working
time for the Company; shall devote his best efforts, energy and skill to the
services of the Company and the promotion of its interests; and shall not take
part in activities detrimental to the best interests of the Company.

          4. COMPENSATION

               4.1 For all services to be rendered by the Executive during the
Term and in consideration of the Executive’s representations and covenants set
forth in this Agreement, the Executive shall receive from the Company the
following base salary per annum (“Base Salary”):

               (i) $400,000 from the Effective Date through December 31, 2009;

               (ii) $500,000 from January 1, 2010 through December 31, 2010;

               (iii) $525,000 from January 1, 2011 through December 31, 2011;
and

               (iv) $551,250 from January 1, 2012 through December 31, 2012.

          The Base Salary payable to the Executive shall be paid at such regular
weekly or semi-monthly time or times as the Company makes payment of its regular
payroll in the regular course of business.

               4.2 During the Term, the Executive shall receive from the Company
an automobile allowance of $1,250 per month.

               4.3 The Company shall grant to the Executive, as additional
compensation, 50,000 shares of the Company’s common stock, $0.0001 per share,
subject to certain restrictions (the “Restricted Common Stock”), such grant to
be made under the Company’s 2006 Stock Incentive Plan, as amended, on November
10, 2009. The Restricted Common Stock shall be subject to a Restricted Stock
Award Agreement and shall vest and cease to be Restricted Common Stock in five
equal annual installments of 10,000 shares vesting on each anniversary of the
date of grant commencing on the first such anniversary of the date of grant,
November 10, 2010.

               4.4 During the Term, the Executive shall be eligible for such
additional compensation and bonuses as may be determined from time to time by
the Board of Directors of the Company or a committee thereof in its sole
discretion.

          5. REIMBURSEMENT OF EXPENSES

               5.1 The Company shall pay directly, or reimburse the Executive
for, all reasonable and necessary expenses and disbursements incurred by the
Executive for and on behalf of the Company in the performance of his duties
during the Term .

               5.2 The Executive shall submit to the Company, not less than once
in each calendar month, reports of such expenses and disbursements in form
normally used by the Company and receipts with respect thereto, and the
Company’s obligations under Section. 5.1 hereof shall be subject to compliance
therewith.

--------------------------------------------------------------------------------



          6. VACATION, SICK PAY, AND PERSONAL DAYS

               The Executive shall be entitled to vacation, sick, and personal
days off in accordance with the Company’s usual policies as set forth in the
Company’s Employee Handbook as in effect on the Effective Date, as the same may
be amended from time to time.

          7. PARTICIPATION IN EMPLOYEE BENEFIT PLANS

               The Executive shall be eligible to participate in and receive all
fringe benefits available under all benefit programs normally available to
employees of the Company holding positions similar to that of the Executive, as
may be in effect from time to time, including such pension, profit sharing,
stock option, life insurance, disability insurance, health insurance and dental
insurance plans and any other benefits and plans as may be implemented by the
Company from time to time.

          8. SERVICE AS OFFICER AND DIRECTOR

               During the Term, the Executive shall, if elected or appointed,
serve as (a) an officer of any subsidiaries of the Company and/or entities
affiliated with the Company in existence or hereafter created or acquired and
(b) a director of any such subsidiaries of the Company and/or entities
affiliated with the Company in existence or hereafter created or acquired, in
each case without any additional compensation for such services.

          9. EARLIER TERMINATION

               9.1 The Executive’s employment hereunder shall automatically
terminate upon his death; provided, however, that the Company shall continue to
pay to the Executive’s estate the Executive’s Base Salary and all other benefits
as set forth herein for a period of twelve months commencing immediately
subsequent to the date of the Executive’s death.

               9.2 (a) The Executive’s employment may be terminated (i) by the
Company at any time during the Term upon written notice to the Executive (A) in
the event of the Executive’s Total Disability (as hereinafter defined), (B) for
Cause (as hereinafter defined) or (C) without Cause or (ii) by the Executive at
any time during the Term upon written notice to the Company (A) for Good Reason
and (B) without Good Reason.

                     (b) As used in this Agreement, “Cause” shall mean: (i) a
deliberate and intentional breach by the Executive of a substantial and material
duty and responsibility under this Agreement that is not remedied, if capable of
being remedied, within 30 days after receipt of written notice by certified
mail, return receipt requested, from the Company specifying such breach; (ii)
the Executive’s conviction of, or pleading guilty or nolo contendere to, any
crime constituting a felony; (iii) the conviction of the Executive of any crime
involving moral turpitude; or (iv) gross negligence or willful misconduct in the
performance of the Executive’s duties or willful refusal or inability to perform
such duties as may be delegated to the Executive, which are consistent with the
Executive’s position as in effect just prior to such delegation, which
negligence, misconduct, refusal or inability is not remedied by the Executive
within 30 days following receipt by the Executive of written notice from the
Board of Directors, such notice to state with specificity the nature of the
breach, negligence, misconduct, refusal or inability related to the Executive’s
employment with the Company.

--------------------------------------------------------------------------------



                    (c) For purposes of this Agreement, “Total Disability” shall
be deemed to exist if, after the Executive has failed to perform his regular and
customary duties for a period of 90 consecutive days or for any 180 days out of
any 360-day period, and before the Executive has become Rehabilitated (as
hereinafter defined), a majority of the members of the Board of Directors of the
Company, exclusive of the Executive, determine that the Executive is mentally or
physically incapable or unable to continue to perform such regular and customary
duties of employment. As used herein, “Rehabilitation” shall mean such time as
the Executive is willing and able and commences to devote his time and energies
to the affairs of the Company to a reasonable extent and in a similar manner to
that which the Executive did prior to his disability.

                    (d) As used in this Agreement, “Good Reason” shall mean the
occurrence of any of the following:

                         (i) the assignment to the Executive, without his
consent, of any duties inconsistent in any substantial and negative respect with
his positions, duties, responsibilities and status with the Company as
contemplated hereunder or diminution of such positions, duties, responsibilities
and status, if not remedied by the Company within 30 days after receipt of
written notice thereof from the Executive;

                         (ii) any removal of the Executive, without his consent,
from any positions or offices the Executive held as contemplated hereunder,
except in connection with the termination of the Executive’s employment by the
Company pursuant to the requirements of this Agreement, if not remedied by the
Company within 30 days after receipt of written notice thereof from the
Executive;

                         (iii) a reduction by the Company of the Executive’s
Base Salary as in effect as contemplated hereunder, except in connection with
the termination of the Executive’s employment by the Company;

                         (iv) any termination of the Executive’s employment by
the Company during the Term that is not effected in accordance with the terms of
this Agreement;

                         (v) any material breach by the Company of the terms of
this Agreement, which is not remedied by the Company within 30 days after
receipt of written notice thereof from the Executive;

                         (vi) the relocation of the Executive’s work location,
without the Executive’s consent, to a place more than 75 miles from the
Company’s offices located at 52-16 Barnett Avenue, Long Island City, New York;
or

                         (vii) the failure by any successor to the Company to
expressly assume all obligations of the Company under this Agreement, which
failure is not remedied by the Company within 30 days after receipt of written
notice thereof from the Executive.

--------------------------------------------------------------------------------



               9.3 In the event that the Executive’s employment with the Company
is terminated by the Company due to the Executive’s Total Disability, then this
Agreement shall be deemed terminated and the Company shall be released from all
obligations to the Executive with respect to this Agreement, except obligations
accrued prior to such termination date and, in addition, the Company shall pay
to the Executive his Base Salary pursuant to this Agreement for a period of
twelve months commencing immediately subsequent to the date of determination of
Total Disability.

               9.4 In the event that the Executive’s employment with the Company
is terminated by the Company for Cause or by the resignation of the Executive
without Good Reason (i) the Company shall have no further obligations to the
Executive, (ii) the Executive shall be entitled to no further compensation or
benefits from the Company, except for any pro-rata amounts due to the Executive
at such date of termination, as provided for in Section 4 and (iii) the amount
to be paid to the Executive pursuant to this Section 9.4 shall constitute the
sole and exclusive remedy of the Executive. The foregoing shall not be construed
as a limitation of any rights or remedies available to the Company with regard
to any acts or omissions of the Executive that gave rise to the termination for
Cause.

               9.5 In the event that the Executive’s employment with the Company
is terminated by the Company other than for death, Total Disability or Cause or
by the resignation of the Executive for Good Reason, then such termination shall
be effective 30 days after the Executive’s receipt of notice of termination or
the Company’s receipt of notice of resignation and in either event the Executive
shall receive, as liquidated damages, an amount equal to the Executive’s Base
Salary that would have been paid by the Company pursuant to Section 4 hereof for
the longer of (i) the remainder of the Term and (ii) six months, such amount to
be paid to the Executive by the Company at such regular weekly or semi-monthly
time or times as the Company makes payment of its regular payroll in the regular
course of business.

               9.6 (a) In the event that during the period commencing 90 days
prior to a Change of Control (as hereinafter defined) and ending 180 days after
a Change of Control, the Executive’s employment with the Company is terminated
by the Company (other than for death, Total Disability or Cause) or by the
resignation of the Executive for Good Reason, the Executive shall receive in
cash, within ten days of the date of termination or resignation of employment,
an amount equal to the lesser of (i) three (3) times the average total W-2
compensation received by the Executive pursuant to Section 4 and Section 7 of
this Agreement for the preceding three-year period ending on the last previous
December 31 except that in lieu of the actual Base Salary component received
during such period under Section 4.1 of this Agreement, there shall be
substituted the annual Base Salary to which the Executive was entitled under
Section 4.1 as of the date of termination or resignation of employment and (ii)
the maximum amount that may be paid to the Executive without resulting in an
“excess parachute payment” under Sections 280G and 4999 of the Internal Revenue
Code of 1986, as amended.

                    (b) For purposes of this Agreement, “Change of Control”
shall mean:

--------------------------------------------------------------------------------



                         (i) When any “person” as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Company or any subsidiary
or any affiliate of the Company or any employee benefit plan sponsored or
maintained by the Company or any subsidiary of the Company (including any
trustee of such plan acting as trustee) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or

                         (ii) When, during any period of twelve consecutive
months, the individuals who, at the beginning of such period, constitute the
Board of Directors (the “Incumbent Directors”) cease for any reason other than
death to constitute at least a majority thereof; provided, however, that a
director who was not a director at the beginning of such twelve-month period
shall be deemed to have satisfied such twelve-month requirement (and be an
Incumbent Director) if such director was elected by, or on the recommendation of
or with the approval of, at least a majority of the directors who then qualified
as Incumbent Directors either actually (because they were directors at the
beginning of such twelve-month period) or through the operation of this proviso;
or

                         (iii) The occurrence of a transaction requiring
stockholder approval for the acquisition of the Company by an entity other than
the Company or a subsidiary or an affiliate of the Company through purchase of
assets, or by merger, or otherwise.

               9.7 Any amount payable under this Agreement prior to the first
date on which such payment is permitted under Section 409A of the Internal
Revenue Code of 1986, as amended, shall instead be paid at the earliest date on
which such payment made be made in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended.

          10. COVENANT NOT TO COMPETE

               10.1 The Executive recognizes that the services to be performed
by him hereunder are special, unique and extraordinary. The parties confirm that
it is reasonably necessary for the protection of the Company that the Executive
agrees and, accordingly, the Executive does hereby agree that, except as
provided in Section 10.3, the Executive shall not, directly or indirectly, at
any time during the Restricted Period (as hereinafter defined) within the
Restricted Area (as hereinafter defined), engage in any Competitive Business (as
hereinafter defined), either on his own behalf or as an officer, director,
stockholder, partner, principal, trustee, investor, consultant, associate,
employee, owner, agent, creditor, independent contractor, co-venturer of any
third party or in any other relationship or capacity.

          For purposes of this Agreement, (i) “Restricted Period” shall mean (A)
in the event of a termination of the Executive’s employment by the Company for
Cause or by the resignation of the Executive without Good Reason, the period of
the Executive’s actual employment hereunder plus six months after the date the
Executive is no longer employed by the Company and (B) in the event of a
termination of the Executive’s employment by the Company due to the Executive’s
Total Disability or without Cause (including termination resulting from a Change
of Control) or by the resignation of the Executive for Good Reason, the period
of the Executive’s actual employment hereunder; (ii) “Restricted Area” shall
mean anywhere in the United States; and (iii) “Competitive Business” shall mean
the design, manufacture, sale, marketing or distribution of (A) branded or
designer footwear, apparel, accessories and other products in the categories of
products sold by, or under license from, the Company or any of its affiliates
and (B) other branded products related to fashion or lifestyle.

--------------------------------------------------------------------------------



               10.2 The Executive hereby agrees that the Executive shall not,
directly or indirectly, for or on behalf of himself or any third party, at any
time during the Restricted Period (i) solicit any customers of the Company or
(ii) solicit, employ or engage, or cause, encourage or authorize, directly or
indirectly, to be employed or engaged, for or on behalf of himself or any third
party, any employee or agent of the Company or any of its subsidiaries.

               10.3 This Section 10 shall not be construed to prevent the
Executive from owning, directly or indirectly, in the aggregate, an amount not
exceeding one percent (1%) of the issued and outstanding voting securities of
any class of any company whose voting capital stock is traded on a national
securities exchange or in the over-the-counter market.

               10.4 If any of the restrictions contained in this Section 10
shall be deemed to be unenforceable by reason of the extent, duration or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form this Section 10 shall
then be enforceable in the manner contemplated hereby.

               10.5 The provisions of this Section 10 shall survive the
termination of the Executive’s employment as provided hereunder.

          11. DISCLOSURE OF CONFIDENTIAL INFORMATION

               The Executive recognizes that he has had and will continue to
have access to secret and confidential information regarding the Company,
including, but not limited to, its customer list, products, know-how and
business plans. The Executive acknowledges that such information is of great
value to the Company, is the sole property of the Company, and has been and will
be acquired by him in confidence. In consideration of the obligations undertaken
by the Company herein, the Executive will not, at any time, during his
employment hereunder and for a period of one year thereafter, reveal, divulge or
make known to any person, any information concerning the Company acquired by the
Executive during the course of his employment that is treated as confidential by
the Company; provided, that such information is not otherwise in the public
domain or information that the Executive could have and did learn separate and
apart from his duties as set forth herein; provided, further, that disclosure of
said information would not be detrimental to the Company.

          12. INJUNCTIVE RELIEF; REMEDIES

               12.1 The Executive acknowledges and agrees that, in the event
that the Executive shall violate or threaten to violate any of the restrictions
of Sections 10 or 11 hereof, the Company will be without an adequate remedy at
law and will therefore be entitled to enforce such restrictions by temporary or
permanent injunctive or mandatory relief in any court of competent jurisdiction
without the necessity of proving damages or posting any bond or other security,
and without prejudice to any other remedies that the Company may have at law or
in equity.

--------------------------------------------------------------------------------



               12.2 The Executive agrees further that the Company shall have the
following additional rights and remedies:

                    (a) to recover all monies and other consideration derived or
received by the Executive as the result of any transactions constituting a
breach of any of the provisions of Section 10.1, which the Executive hereby
agrees to account for and pay over to the Company; and

                    (b) to recover reasonable attorneys’ fees incurred in any
action or proceeding in which it seeks to enforce its rights under Sections 10
or 11.

               12.3 Each of the rights and remedies enumerated above shall be
independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.

          13. NO RESTRICTIONS

               The Executive hereby represents that neither the execution of
this Agreement nor his performance hereunder will (i) violate, conflict with or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
the terms, conditions or provisions of any contract, agreement or other
instrument or obligation to which the Executive is a party, or by which he may
be bound, or (ii) violate any order, judgment, writ, injunction or decree
applicable to the Executive. In the event of a breach hereof, in addition to the
Company’s right to terminate this Agreement, the Executive shall indemnify the
Company and hold it harmless from and against any and all claims, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
or suffered in connection with or as a result of the Company’s entering into
this Agreement or employing the Executive hereunder.

          14. ARBITRATION

               14.1 Except with regard to any other matters that are not a
proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in New
York County, New York or such other location as agreed to by the parties.

               14.2 The award rendered by the arbitrator shall be final, binding
and conclusive, shall be specifically enforceable, and judgment may be entered
upon it in accordance with applicable law in the appropriate court in the State
of New York, with no right of appeal therefrom.

               14.3 Each party shall pay its or his own expenses of arbitration,
and the expenses of the arbitrator and the arbitration proceeding shall be
equally shared.

--------------------------------------------------------------------------------



          15. ASSIGNMENT

               This Agreement, as it relates to the employment of the Executive,
is a personal contract and the rights and interests of the Executive hereunder
may not be sold, transferred, assigned, pledged or hypothecated.

          16. NOTICES

               Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or sent by certified or registered mail, return receipt
requested and postage prepaid, overnight mail or courier or telecopier,
addressed, if to the Company, to the Company’s principal offices, Attn: Chief
Financial Officer, and if to the Executive, at the address of the Executive’s
personal residence as maintained in the Company’s records, or at such other
address as any party shall designate by notice to the other party given in
accordance with this Section 16.

          17. GOVERNING LAW

               This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York without giving effect to
such State’s conflicts of laws provisions and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of New York, County of New York..

          18. WAIVER OF BREACH; PARTIAL INVALIDITY

               The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. If any provision, or part thereof, of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and not in any way affect or render invalid or unenforceable
any other provisions of this Agreement, and this Agreement shall be carried out
as if such invalid or unenforceable provision, or part thereof, had been
reformed, and any court of competent jurisdiction or arbitrators, as the case
may be, are authorized to so reform such invalid or unenforceable provision, or
part thereof, so that it would be valid, legal and enforceable to the fullest
extent permitted by applicable law.

          19. ENTIRE AGREEMENT

               This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and there are no
representations, warranties or commitments except as set forth herein. This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter hereof. This Agreement may be amended, and any provision hereof
waived, only by a writing executed by the party sought to be charged.

--------------------------------------------------------------------------------



          20. COUNTERPARTS

               This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

          21. FACSIMILE OR ELECTRONIC MAIL SIGNATURES

               Signatures hereon which are transmitted via facsimile or
electronic mail shall be deemed original signatures.

          22. REPRESENTATION BY COUNSEL; INTERPRETATION

               The Executive acknowledges that the Executive has been
represented by counsel, or has been afforded the opportunity to be represented
by counsel, in connection with this Agreement. Accordingly, any rule or law or
any legal decision that would require the interpretation of any claimed
ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the Executive. The provisions of this
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

          23. HEADINGS

               The headings and captions under sections and paragraphs of this
Agreement are for convenience of reference only and do not in any way modify,
interpret or construe the intent of the parties or affect any of the provisions
of this Agreement.

          24. CONSTRUCTION

               Whenever the word “including” or any variant thereof is used
herein, it shall mean “including without limitation.”

[Remainder of page intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the day and year above written.

 

 

 

 

STEVEN MADDEN, LTD.

 

 

 

 

By:

/s/ Awadhesh Sinha

 

 

 

 

 

Awadhesh Sinha

 

 

Chief Operating Officer

 

 

 

 

 

/s/ Edward R. Rosenfeld

 

 

 

 

 

Edward R. Rosenfeld


--------------------------------------------------------------------------------